DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendments filed June 29th, 2022 have been entered. Claims 1-13, 16-17, 19, and new claims 25-27 remain pending in the application, claims 20-24 remain withdrawn. Applicant’s amendments to the claims have overcome each and every Drawing and Specification Objection alongside several 112b Rejections (with exception to claim 7 as explained in the pertinent section) set forth in the Non-Final Office Action mailed April 1st, 2022 and are hereby withdrawn in light of their correction. However, 112f is still necessitated and one 112b Rejection remains due to issue with claim 6's curved consideration as set forth in the pertinent section hereafter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Notably, the limitations (1) “an adjustment mechanism for adjusting the legrest sector…the adjustment mechanism is adapted to influence an angle between the upper leg part and a main orientation of the frame support” (claim 1) and (2) “an anti-crushing mechanism that is adapted to prevent adjustment of the angle of the upper leg part or the inclination of the lower leg part or the upper leg part comes into contact with an obstacle” (claim 18) are recited.
Regarding claim 1, an “adjustment mechanism ” that is ‘for adjusting’ is recited in claim 1. The term(s) ‘mechanism’ is/are nonce terms lacking a specific structural meaning (i.e. mechanism could be by hand, by electromagnetics/magnets, by motors of all varieties, lever operation, linkages, cables or pulleys, tensioners and so on); the limitation ‘for adjusting’ is recognized functional language; and the limitation does not provide sufficient structure of the ‘adjustment mechanism’ for performing the function of adjusting the legrest sector, etc.). Therefore, “an adjustment mechanism” is interpreted to read as “a motor/actuator or electrically driven drive (and equivalents thereof) that uses lever arms a gearbox if any” as a minimum as applicant discloses in paragraph 0005 of applicant's specification.
Further regarding claim 1, an “anti-crushing mechanism” that is ‘adapted to prevent adjustment of the angle of the upper leg part or the inclination of the lower leg part when the lower leg part or the upper leg part comes into contact with an obstacle’ is recited in claim 18. The term(s) ‘mechanism’ is/are nonce terms lacking a specific structural meaning (i.e. an anti-crushing mechanism could be done as through sensors and a automatically halting operation of the motors, only supporting the legrest sectors in one vertical direction (such that the legrest and the supports thereunder may readily separate), electromagnetic repulsions, cams that path out measures that mitigate crushing of a person’s hand/body, etc); the limitation ‘adapted to prevent adjustment of the angle...’ is recognized functional language; and the limitation does not provide sufficient structure of the ‘anti-crushing mechanism’ for performing the function of preventing adjustment of the angle..., etc.). Therefore, “an anti-crushing mechanism” is interpreted to read as “wherein the lower leg part and the upper leg part are capable of moving vertically from the frame support in such a manner as may be facilitated by lifting the legrest portion by hand, where gravity maintains the connection of the upper or lower legrest part and the sliding surface” as seemingly illustrated in FIGS. 1 and 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 (consequent of 6) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7 (and consequent of 6), the limitation “wherein the support element is attached angled between 80° and 100° relative to the lower leg part”. The limitation is confusing as there is no entity the ‘support element’ is angled to, and furthermore is antecedent to a claim that establishes “the support element… has a straight, curved, or angled shape”. While a straight shape of the support element might be understood as perhaps 80°-100° relative to the lower leg part or some similar relation, a curved or angled shape is not readily understood by examiner (nor does a curved shape appear to be disclosed by applicant’s drawings for further clarification). For the purposes of examination “wherein the support element is attached angled between 80° and 100°” is construed to read as “wherein a linear extent of the support element is attached angled between 80° and 100° relative to the lower leg part”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-11, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sommerfeld et al. (U.S. Pat. No. 6101648); hereafter "Sommerfeld".
Regarding claim 1, Sommerfeld discloses (FIGS. 1-3 and 8-10) a frame element (146; FIG. 3) for an adjustable bed (as illustrated between FIGS. 1-3 and 9), the frame element being arranged as a longitudinal element for a longitudinal side of the bed (As illustrated between FIGS. 3 and 10) and having an adjustable legrest sector (116/118; FIG. 3) and a middle sector (114; FIG. 10), the frame element comprising a frame support (12; FIG. 1) with a sliding surface (along D, as illustrated in FIG. 2; alongside FIGS. 8-9); an adjustment mechanism (128/136/138/140/142; FIG. 3) for adjusting the legrest sector (as illustrated in FIGS. 1-3 and 10); and an adjustable legrest of the legrest sector (As illustrated in FIG. 3), the legrest comprising a upper leg part (116; FIG. 3) hingedly connected to the frame support (as illustrated in FIG. 3) or to a middle part of the middle sector, and a lower leg part (118; FIG. 3) hingedly connected to the upper leg part (As illustrated in FIG. 3), wherein: a support element (14-20; FIGS. 1-2) of the lower leg part is adapted to come into contact with the sliding surface (As illustrated in FIGS. 1 and 2); the adjustment mechanism is adapted to influence an angle between the upper leg part and a main orientation of the frame support (as illustrated between FIGS. 3 and 10); and the angle of the upper leg part and an inclination of the lower leg part with respect to the main orientation of the frame support depend on each other (As illustrated between FIGS. 3 and 10); the adjustable legrest sector comprises an anti-crushing mechanism (as illustrated in FIGS. 1-3. 8-10) that is adapted to prevent adjustment of the angle of the upper leg part or the inclination of the lower leg part when the lower leg part or the upper leg part comes into contact with an obstacle ([Abstract]: “for preventing interference of a movable bed component with a stationary bed component”); and the legrest is coupled to the adjustment mechanism by loose contact (as illustrated in FIGS. 1-3, and 8-10) to prevent the legrest from following the adjustment mechanism when the legrest encounters the obstacle. As illustrated in FIGS. 1-3, the legrest is configured to prevent following the adjustment mechanism through a roller or sliding plate assembly that that renders the legrest abutting the adjustment mechanism, but not fixed to the path thereof, free and configured to deviate from the path of the adjustment mechanism. Where in FIGS. 1-3, it is eminent and obvious that the lower leg part can be prevented from adjusting where the lower leg part comes into contact with an obstacle between the lower leg part and the frame element due to the support element not being vertically affixed and only coupled to the sliding surface by gravity; which would therefore prevent crushing as the lower leg part would merely rest upon the obstructing object.
Regarding claim 5, Sommerfeld discloses (FIGS. 1-3, and 8-10) the frame element according to claim 1, wherein the sliding surface is formed by a sliding coating ([Col. 5, lines 22-27] “a friction reduction substance 99, such as graphite, may be employed on the ramp 12. It should be understood that this configuration is equally useful on a ramp assembly comprising one or more contact members, as shown in FIGS. 1 through 3”).
Regarding claim 6, Sommerfeld discloses (FIGS. 1-2) the frame element according to claim 1, wherein the support element (as illustrated in FIGS. 1-2) is attached angled to the lower leg part (as illustrated in FIGS. 1-2); and has a straight, curved or angled shape (as illustrated in FIGS. 1-2; the support element comprises simultaneously a straight, curved, and angled shape therein amidst 16, 18, and 20).
Regarding claim 7, Sommerfeld discloses (FIGS. 1-2) the frame element according to claim 6, wherein the support element is attached angled between 80° and 100° relative to the lower leg part. Where the angle is eminently demonstrated as 90 degrees (perpendicular) in FIGS. 1 and 2 in relation to the lower leg part
Regarding claim 8, Sommerfeld discloses (FIGS. 1-3) the frame element according to claim 6, wherein the support element is welded, glued or screwed to the lower leg part. Where the elements are tubular attached and connected through welding as illustrated in FIGS. 1-3.
Regarding claim 9, Sommerfeld discloses (FIGS. 1-3 and 8-10) the frame element according to claim 1, wherein the support element comprises a plain bearing or a roller bearing adapted to come into contact with the sliding surface. Where in FIGS. 1-3, there is availed a roller bearing, while in FIGS. 8-10 there is an availed a plain bearing.
Regarding claim 10, Sommerfeld discloses (FIGS. 8-10) the frame element according to claim 1, wherein the support element comprises one or more lateral guides (as illustrated in FIGS. 8-10).
Regarding claim 11, Sommerfeld discloses (FIGS. 3) the frame element according to claim 1, wherein the upper leg part is adapted to come into contact with a contact surface of the adjustment mechanism. As illustrated in FIG. 3, the upper leg part (116) is adapted to come into contact with a contact surface of the adjustment mechanism (128/136/138/140/142), as illustrated in FIG. 3.
Regarding claim 16, Sommerfeld discloses (FIGS. 3 and 10) the frame element according to one of claim 1, wherein the lower leg part is attached to the upper leg part in such a way that the lower leg part can be folded towards the upper leg part (As illustrated between FIGS. 3 and 10, with the lower leg part folding toward the upper leg part.
Regarding claim 17, Sommerfeld discloses (FIGS. 3) the frame element according to claim 16, wherein the lower leg part is capable of being folded towards the upper leg part by hand. Where [Col. 3, lines 43-47] states “operation of the ramp assembly 10 relative to the movement of the foot section 118 is characterized as follows. As briefly described above, the motor 128 turns the gear train 130, which, in turn, turns a screw 132. Alternatively, a hand crank (not shown) can turn the screw 132”.
Regarding claim 19, Sommerfeld discloses (FIGS. 1-3) the frame element according to claim 1, in which the sliding surface is part of a rail of a baffle guide (as illustrated in FIGS. 1-3).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Paul (U.S. Pat. No. 6789280).
Regarding claim 1, Paul discloses (FIGS. 1-3) a frame element (as illustrated in FIGS. 1-3) for an adjustable bed (as illustrated between FIGS. 1-3), the frame element being arranged as a longitudinal element for a longitudinal side of the bed (As illustrated in FIGS. 3) and having an adjustable legrest sector (64/66; FIG. 3) and a middle sector (about 94; FIG. 3), the frame element comprising a frame support (48; FIG. 3) with a sliding surface (along 54/56, as illustrated in FIG. 2-3); an adjustment mechanism (160; FIG. 3) for adjusting the legrest sector (as illustrated in FIGS. 1-3 and 10); and an adjustable legrest of the legrest sector (As illustrated in FIG. 3), the legrest comprising a upper leg part (64; FIG. 3) hingedly connected to the frame support (as illustrated in FIG. 3) or to a middle part of the middle sector, and a lower leg part (66; FIG. 3) hingedly connected to the upper leg part (As illustrated in FIG. 3), wherein: a support element (102/128; FIGS. 2-3) of the lower leg part is adapted to come into contact with the sliding surface (As illustrated in FIGS. 2-3); the adjustment mechanism is adapted to influence an angle between the upper leg part and a main orientation of the frame support (as illustrated between FIGS. 2 and 3); and the angle of the upper leg part and an inclination of the lower leg part with respect to the main orientation of the frame support depend on each other (As illustrated between FIGS. 2 and 3); the adjustable legrest sector comprises an anti-crushing mechanism (as illustrated in FIGS. 2 and 3) that is adapted to prevent adjustment of the angle of the upper leg part or the inclination of the lower leg part when the lower leg part or the upper leg part comes into contact with an obstacle (as conveyed through FIGS. 2-3); and the legrest is coupled to the adjustment mechanism by loose contact to prevent the legrest from following the adjustment mechanism when the legrest encounters the obstacle. Where in FIGS. 2-3, the lower leg part can be prevented from adjusting wherein the lower leg part comes into contact with an obstacle between the lower leg part and the frame element due to the support element not being vertically affixed and only coupled to the sliding surface by gravity and linkages; which would therefore prevent crushing as the lower leg part would merely rest upon the obstructing object
Regarding claim 2, Paul discloses (FIGS. 2-3) the frame element according to claim 1, wherein the frame support further comprises a bulge in a region of the sliding surface (the triangular notch/bulge upon 54/56; FIGS. 2-3).
Claim(s) 1, 12-13, and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schneider et al. (U.S. Pub. No. 20030052238); hereafter "Schneider".
Regarding claim 1, Schneider discloses (FIGS. 1-3) a frame element (as illustrated in FIGS. 1-3) for an adjustable bed (as illustrated between FIGS. 1-3), the frame element being arranged as a longitudinal element for a longitudinal side of the bed (As illustrated between FIGS. 1-3) and having an adjustable legrest sector (10/14; FIG. 3) and a middle sector (6; FIG. 3), the frame element comprising a frame support (4; FIG. 3) with a sliding surface (along 41, as illustrated in FIG. 3); an adjustment mechanism (32/34/36/38; FIG. 3) for adjusting the legrest sector (as illustrated in FIGS. 1-3); and an adjustable legrest of the legrest sector (As illustrated in FIG. 3), the legrest comprising a upper leg part (10; FIG. 3) hingedly connected to the frame support (as illustrated in FIG. 3) or to a middle part of the middle section, and a lower leg part (14; FIG. 3) hingedly connected to the upper leg part (As illustrated in FIG. 3), wherein: a support element (74/68/70; FIGS. 3) of the lower leg part is adapted to come into contact with the sliding surface (As illustrated in FIGS. 1 and 3); the adjustment mechanism is adapted to influence an angle between the upper leg part and a main orientation of the frame support (as illustrated between FIGS. 1 and 3); and the angle of the upper leg part and an inclination of the lower leg part with respect to the main orientation of the frame support depend on each other (As illustrated between FIGS. 1 and 3). As [0078] clarifies “In the previously mentioned embodiment, the linking element is preferably constructed in rod shape or disk shape. This achieves a simple and low cost construction”, where the previously mentioned embodiment was “a linear movable drive element can be arranged in the first longitudinal rail, such as a spindle nut of a spindle drive” [0077]; the adjustable legrest sector comprises an anti-crushing mechanism that is adapted to prevent adjustment of the angle of the upper leg part or the inclination of the lower leg part when the lower leg part or the upper leg part comes into contact with an obstacle (As illustrated in FIGS. 1-3); and the legrest is coupled to the adjustment mechanism by loose contact to prevent the legrest from following the adjustment mechanism when the legrest encounters the obstacle (as illustrated in FIGS. 1-3). Where as illustrated in FIGS. 1-3, it is eminently demonstrated a frame comprising lifting disks/rods to lift the sections up that are not themselves affixed to the adjusting sections but by loose contact that may slide therealong and furthermore free and configured to prevent the legrest from following the adjustment mechanism due to no vertical fixing thereat.
Regarding claim 12, Schneider discloses (FIGS. 3) the frame element according to claim 1, wherein the adjustment mechanism of the legrest sector comprises a rotatable mounted disc with a spindle nut (38; FIG. 3; [0144]: “spindle nut”) and a spindle (36; FIG. 3; [0144]: “spindle 36”) of a drive element (32/34; FIG. 3; [0144]: “adjustment motor 32” “angle drive 34”), wherein the spindle is configured to engage the spindle nut and extend perpendicularly to an axis of rotation (As illustrated in FIG. 3) of the disc.
Regarding claim 13, Schneider discloses (FIGS. 3) the frame element according to claim 12, wherein the drive element is an electric (claim 53: “the adjusting device has at least one electric motor as the adjustment motor”) coaxial drive. Where in FIG. 3, the drive is coaxially arranged relative to the spindle and spindle nut.
Regarding claim 25, Schneider discloses (FIGS. 1-3 and 7A-7C) the frame element according to claim 1, wherein: the adjustment mechanism comprises a rotatable disc (As [0078] clarifies “In the previously mentioned embodiment, the linking element is preferably constructed in rod shape or disk shape. This achieves a simple and low cost construction”); the rotatable disc comprises a notch (98; FIG. 3; [0158]; further conveyed in FIGS. 7A-7C with notch surfaces opposite 44/74) to engage the upper leg part of the legrest (as illustrated and conveyed between FIGS. 1-3 and 7A-7C); the notch is configured to serve as a contact surface of the adjustment mechanism (as illustrated between FIGS. 1-3 and 7A-7C); when the obstacle is encountered in a downward movement, the legrest rests on the obstacle and does not follow the adjustment mechanism, and the contact surface of the adjustment mechanism is adjusted in a direction of a flatter adjustment angle. As is evident from FIGS. 1-3 and 7A-7C, the legrest will rest on an arbitrary obstacle between the legrest and the adjustment mechanism/frame due to the lack of vertical constraint on the actuation system.
Regarding claim 26, Schneider discloses (FIGS. 1-3 and 7A-7C) the frame element according to claim 1, wherein the adjustment mechanism is in contact with the legrest in a detachable manner (as explained in claim 25 prior) such that when the obstacle is encountered in a downward movement, the upper leg part of the legrest detaches from a contact surface of the adjustment mechanism (as expounded upon in claim 25 prior).
Regarding claim 27, Schneider discloses (FIGS. 1-3 and 7A-7C) the frame element according to claim 25, wherein an axis of rotation of the rotatable disc corresponds to an axis of rotation of the upper leg part. As illustrated in FIGS. 1-3 and 7A-7C, the axis of rotation of the rotatable disc (as considered in [0078], “disk”), corresponds directly and actively in coordination with an axis of rotation of the upper leg part to thereby lift the legrest.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of itself.
Regarding claim 3, Paul discloses (FIGS. 2) the frame element according to claim 2, wherein the bulge is a trapezoidal or triangular bulge. Where in FIG. 2, the bulge is eminently a triangular shape.
However, Paul does not explicitly disclose wherein the triangular bulge is made of a plastic.
Regardless, Paul discloses the claimed invention except for the triangular bulge being made of a plastic.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have produced the material out of a plastic, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Where the results would have been predictable as plastics are eminently well known to be used in bedding constructions and parts thereof. Where further, there is a lack of criticality as to the material of the bulge being metal or otherwise in applicant’s specification with paragraphs 0021 merely stating the material is a plastic with no particularity.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommerfeld in further view of itself.
Regarding claim 4, Sommerfeld discloses (FIGS. 1-3 and 10) the frame element according to claim 1, wherein a pitch angle of the sliding surface with respect to the main orientation of the frame support deviates at least in sections from 0° (along 12 as illustrated in FIGS. 1-3) and is arranged such that a flexion angle between the upper leg part and the lower leg part is ergonomically correct (as illustrated between FIGS. 1-3 and 10); and the inclination of the lower leg part is {an arbitrary angle}.
However, Sommerfeld does not explicitly disclose wherein the flexion angle between the upper leg part and the lower leg part and the inclination of the lower leg part is less than or equal to 15°.
Regardless, Sommerfeld discloses the claimed invention except for the inclination of the lower leg part being less than or equal to 15°.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have produced the configuration such that the inclination of the lower leg part being less than or equal to 15°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Where the results would have been predictable as Sommerfeld acknowledges in [Col. 3, line 65-Col. 4, line 5] “Each ramp 12 attaches to a respective one of the inner surfaces 148, 150 at an angle of inclination. The angle of inclination of each ramp 12 is dependent upon several factors including: (1) the length of the knee and foot sections 116, 118; (2) the rate and amount of displacement of the knee sections 116; (3) the placement of the contact member 14 relative to the foot section 118; and (4) length of the leg 16”. Establishing that the angle of inclination of the lower leg part is a results effective variable and is thus a predictable and considered aspect of a bedding configuration analogous to applicant’s invention. Wherein applicant does not place any criticality on the range of 0° to 15° (paragraph 0024) and only notes that the angle of the sliding surface results in the angle of the lower leg part (paragraph 0025: “For example, the inclination of the sliding surface over its course is such that the inclination of the lower leg part increases substantially linearly from 0° to 15°”). Where applicant further states “In the simplest case of such an embodiment, the sliding surface has a constant inclination angle over the entire course, for example in the range between 300 and 60°. This can be achieved, for example, by a beveled part of the frame support in the area of the sliding surface. Alternatively, the angle of inclination of the sliding surface can vary over at least part of the course” [0024], which seems to propose alternatives to the 0-15 degree angle of inclination due to the angle of such being resultant of the angle of inclination of the sliding surface.
Response to Arguments
Applicant’s arguments, see Remarks, filed June 29th, 2022, with respect to the Abstract/Specification and Drawings alongside several 112b Rejections and the 112f directed to claim 18 particularly have been fully considered and are persuasive.  The previous Abstract/Specification and Drawing Objections alongside several 112b Rejections and the 112f directed to claim 18 in particular of April 1st, 2022 has been withdrawn. However, 112f is newly necessitated for claim 1 for the subject matter incorporated into claim 1. Additionally, the 112b Rejection directed toward claim 7 remains due to clarity issues that arise due to the uncertainty of an angle of a curved part relative another part
Applicant's arguments filed June 29th, 2022 have been fully considered but they are not persuasive.
With regard to applicants’ arguments directed toward claim 1 concerning that Sommerfield cannot disclose a legrest in loose contact with the adjustment mechanism; Examiner respectfully points out that the understanding of ‘adjustment mechanism’ necessitates 112f as set forth in the pertinent section above due to the nebulous language surrounding the ‘adjustment’ and ‘anti-crushing’ mechanisms. Furthermore, applicant’s claim 1 necessitates a sliding surface in contact with a support element of the lower leg part of the legrest. It seems clear and evident the ‘anti-crushing mechanism’ is a general concepting of the legrest ‘lifting off’ from the frame/track thereunder when an interference/body part/obstacle/etc enters the path of motion, with a lack of vertical constraint permitting the legrest to rest upon the interfering body thereunder. Such measures are readily illustrated in Sommerfield (FIGS. 1-3, and 8-10); as well Paul and Schneider as set forth in their respective sections above). Applicant alleges (pages 14) that Sommerfield no such adjustment mechanism on which a legrest is coupled to the adjustment mechanism in loose contact. However, Sommerfield clearly presents an adjustment mechanism (128/136/138/140/142; FIGS. 1-3) that is in loose contact with the legrest. Where [3, 19-21] clarifies “Gravitational force acting upon the leg 16 and foot section 118 will hold the wheel 14 in contact with the ramp 12 and the leg 16 will hold the wheel 14 spaced apart from the foot section 118 a distance equivalent to the length of the leg 16”. This gravitational force establishes that there is no vertical constraint and that the legrest is loosely contacting the adjustment mechanism (the ramp).
For similar reasons as those stated above, Paul and Schneider both have their respective adjustment and anti-crushing mechanisms as a consequence of their geometry, lack of vertical constraints, and use of gravity as an abutting/coupling mechanism of the elements described in the particular sections prior; such feature seeming to be the focus of applicant’s allegations concerning an anti-crushing mechanism that necessitates loose contact between the legrest and the adjustment mechanism (that avails free/more free disengagement between the legrest and the adjustment mechanism). Examiner therefore disagrees that Sommerfield, Paul, and Schneider fail to disclose the claimed features alleged by applicant.
It is respectfully considered/suggested by examiner to perhaps avail more clarity to the adjustment mechanism/anti-crush mechanism which leaves open the matter nebulous, requiring 112f interpretation of such matters. Each of the references cited above was particularly discussed due to the freely uncoupling nature or otherwise less-restrictive coupling (in the case of Paul) that would avail an “anti-crush mechanism” adapted to prevent adjustment of the angle of the upper leg part or the inclination of the lower leg part when the lower leg part or the upper leg part comes into contact with an obstacle (or in otherwords, the legrest arresting motion, and remaining at rest/a position for an arbitrary amount of path travel of the adjustment mechanism). Without distinguishment of the anti-crushing mechanism; aside from an arbitrary loose contact engagement of the legrest (or any constituent component thereof) and the adjustment mechanism (also an arbitrary structure until subject matter of claims 11, 12, 25, and 26), claim 1 still appears to read upon Sommerfield, Paul, and Schneider. It is also respectfully recommended perhaps to contemplate combinations of claims that might impart distinguishing features over the immediate art (such as the rotatable disc) which would necessitate further consideration such as for Sommerfield and Paul which appear upon cursory review to only avail linear/curved/angled framework but not discs as one instance.
However, in light of the present arguments and the still nebulous nature of the adjustment mechanism in claim 1, the rejections are maintained for reasons of record alongside the dependent claims thereafter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/8/2022